 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    ISMAEL L. PADILLA,                               Case No. 1:18-cv-01427 AWI JDP
12                       Plaintiff,                    ORDER CLOSING CASE
13           v.
14    LORIE DAVIS and GIVINGS,
15                       Defendants.
16

17

18          Plaintiff is a state prisoner proceeding without counsel in this civil rights action brought
19   under 42 U.S.C. § 1983. Plaintiff is a 3-striker under the Prison Litigation Reform Act, which
20   means that he cannot proceed in this action without prepayment of his filing fee. See 28 U.S.C. §
21   1915(g). On April 3, 2019, the court denied plaintiff’s motion to proceed in forma pauperis and
22   ordered him to pay his filing fee within 21 days. See ECF No. 6. Plaintiff was warned that
23   failure to pay the filing fee would result in termination of all pending motions and dismissal of
24   this action without further notice. See id. Plaintiff failed to comply with that order, and the
25   deadline to pay his filing fee has now passed. Therefore, pursuant to the Court’s prior order, the
26   Court will dismiss this case.
27

28

                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:

 2         1.    This action is dismissed without prejudice;

 3         2.    All pending motions, ECF Nos. 2, 3, are terminated; and

 4         3.    The clerk is directed to close this case.

 5

 6   IT IS SO ORDERED.
 7
     Dated: June 10, 2019
 8                                             SENIOR DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                     2
